               Case 19-10844-BLS             Doc 312       Filed 06/27/19       Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                     Chapter 11

Achaogen, Inc.                                            Case No. 19-10844 (BLS)

                         Debtor.1


                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON JUNE 28, 2019 AT 10:30 A.M. (EASTERN TIME)

CONTESTED MATTER GOING FORWARD

1.      Debtor’s Motion for (I) an Order Pursuant to Sections 105, 363, 364, 365 and 541 of the
        Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.
        2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of Substantially All
        Assets of the Debtor; (B) Approving Procedures for the Assumption and Assignment or
        Rejection of Designated Executory Contracts and Unexpired Leases; (C) Scheduling the
        Auction and Sale Hearing; (D) Approving Forms and Manner of Notice of Respective
        Dates, Times, and Places in Connection Therewith; and (E) Granting Related Relief; (II)
        an Order (A) Approving the Sale of the Debtor's Assets Free and Clear of Claims, Liens,
        and Encumbrances; and (B) Approving the Assumption and Assignment or Rejection of
        Executory Contracts and Unexpired Leases; and (III) Certain Related Relief (D.I. 30,
        Filed 4/15/19).

        Objection Deadline: May 30, 2019 at 11:59 p.m. (ET) for objections to assumption and
        assignment or rejection of designated executory contracts and unexpired leases.
        Objections to the sale and auction were due by June 14, 2019, at 11:59 p.m. (ET).
        Extended for Hovione International Limited to June 21, 2019 at 5:00 p.m. (ET).

        Responses Received:

        a.      Objection to Notice of Proposed Assumption and Assignment of Executory
                Contracts and Unexpired Leases (filed by Microgenics Corporation) (D.I. 226
                Filed 5/29/19);

                Status: The Debtor believes this objection is resolved in part at an amended cure
                amount. The hearing on the adequate assurance objection will go forward.

        b.      Sana Biotechnology, Inc.’s Limited Objection to the Sale of Substantially All
                Assets of the Debtor and Reservation of Rights (D.I. 229, Filed 5/30/19);

1
        The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing
        address for purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
     Case 19-10844-BLS       Doc 312       Filed 06/27/19      Page 2 of 6




     Status: The Debtor believes this objection is resolved.

c.   Objection to Proposed Sale Motion and Notice of Proposed Assumption and
     Assignment of Executory Contracts and Unexpired Leases (filed by Pfizer, Inc.)
     (D.I. 232, Filed 5/30/19);

     Status: The hearing on this objection is adjourned to a date to be determined.

d.   Objection of Veolia ES Technical Solutions, LLC to Debtors’ Proposed
     Assumption, Assignment and Cure Regarding Executory Contract (D.I. 228, Filed
     5/30/19);

     Status: The Debtor believes this objection is resolved in part with respect to the
     cure amount. The hearing on the adequate assurance objection will go forward.

e.   Esteve Quimica SA’s Objection to Proposed Cure Amount for its Master Services
     Agreement with the Debtor (D.I. 242, Filed 6/1/19);

     Status: The hearing on this objection is adjourned to a date to be determined.

f.   Objection of Crystal Bioscience, Inc. to the Debtors’ Proposed Cure Amounts
     (D.I. 255, Filed 6/7/19);

     Status: The hearing on this objection is adjourned to a date to be determined.

g.   Objection to the Sale of Substantially All of the Debtor’s Assets Free and Clear of
     All Claims, Liens, and Encumbrances (filed by Microgenics Corporation) (D.I.
     268, Filed 6/13/19);

     Status: The Debtor believes this objection is resolved in part at an amended cure
     amount. The hearing on the adequate assurance objection and sale objection will
     go forward.

h.   Objection by the United States to the Debtor’s Sale Motion (D.I. 275, Filed
     6/17/19);

     Status: The Debtor believes this objection is resolved.

i.   Oracle’s Limited Objection to and Reservation of Rights Regarding Debtor’s
     Notice of Second Supplemental Proposed Assumption and Assignment of
     Executory Contracts and Unexpired Leases (D.I. 279, Filed 6/18/19);

     Status: The hearing on this objection is adjourned to a date to be determined.




                                     -2-
      Case 19-10844-BLS        Doc 312       Filed 06/27/19      Page 3 of 6



j.     AP3-SF2 CT South, LLC’s Limited Objection to Debtor’s Motion for an Order
       (A) Approving Sale of the Debtor’s Assets Free and Clear of Claims, Liens, and
       Encumbrances; (B) Approving the Assumption and Assignment or Rejection of
       Executory Contracts and Unexpired Leases; and (C) Certain Related Relief
       [Docket No. 30] (D.I. 281, Filed 6/18/19); and

       Status: The Debtor believes this objection is resolved.

k.     Informal comments received from JMI Laboratories;

       Status: The Debtor believes the informal comments have been resolved.

l.     Informal comments received from Steeprock, Inc.;

       Status: The Debtor believes the informal comments have been resolved.

m.     Informal comments received from Hovione International Limited;

       Status: Informal comments resolved with language in the Sale Order.

n.     Informal comments received from Cardinal Health 105, Inc.;

       Status: The hearing on these informal comments will go forward.

o.     Informal comments received from Strickland Quality Assurance Ltd.;

       Status: The Debtor believes the informal comments have been resolved.

p.     Informal comments received from Department of Health and Human Services
       (FDA);

       Status: The hearing on these informal comments will go forward.

q.     Informal comments received from the Committee;

       Status: The hearing on these informal comments will go forward.

Related Pleadings:

a.     Order Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code,
       Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R. 2002-1 and
       6004-1 (A) Approving Bidding Procedures for the Sale of Substantially all Assets
       of Debtor; (B) Approving Procedures for the Assumption and Assignment,
       Assignment or Rejection of Designated Executory Contracts and Unexpired
       Leases; (C) Scheduling the Auction and Sale Hearing; (D) Approving Forms and
       Manner of Notice of Respective Dates, Times and Places in Connection
       Therewith; and (E) Granting Related Relief (D.I. 123, Entered 5/1/19);


                                       -3-
     Case 19-10844-BLS       Doc 312       Filed 06/27/19   Page 4 of 6




b.   Notice of Proposed Sale of All or Substantially All of the Debtor’s Assets, Free
     and Clear of All Encumbrances, Other Than Assumed Liabilities, and Scheduling
     Final Sale Hearing Related Thereto (D.I. 126, Filed 5/2/19);

c.   Notice of Proposed Assumption and Assignment of Executory Contracts and
     Unexpired Leases (D.I. 192, Filed 5/17/19);

d.   Notice of Revised Bid Deadline (D.I. 222, Filed 5/28/19);

e.   Order Approving the Stipulation and Amending the Bidding Procedures Order
     and Interim DIP Orders (D.I. 245, Entered 6/3/19);

f.   Notice of Completion of Auction and Selection of Successful Bidders (D.I. 266,
     Filed 6/13/19);

g.   Notice of Second Supplemental Proposed Assumption and Assignment of
     Executory Contracts and Unexpired Leases (D.I. 274, Filed 6/14/19);

h.   Notice of Completion of C-Scape Auction and Selection of Successful Bidder
     (D.I. 285, Filed 6/18/19);

i.   Declaration of Deep Sagar Pursuant to Section 365(f)(2)(B) of the Bankruptcy
     Code (Filed by Cipla USA, Inc.) (D.I. 289, Filed 6/21/19);

j.   Notice of Third Supplemental Proposed Assumption and Assignment of
     Executory Contracts and Unexpired Leases (D.I. 291, Filed 6/22/19);

k.   Notice of Filing of (I) Cipla Sale Agreements and (II) Unity Sale Agreement (D.I.
     292, Filed 6/22/19);

l.   Declaration of James S. Cassel, Chairman of Cassel Salpeter & Co., LLC, in
     Support of the (I) Sale of Certain Assets of the Debtor to Cipla USA Inc.,
     Heritage Global Partners, Inc. and Unity Biotechnology, Inc. and (II) Entry of the
     Sale Order (D.I. 294, Filed 6/22/19).

m.   Declaration of Blake Wise, Chief Executive Officer of Achaogen, Inc., in Support
     of the (I) Sale of Certain Assets of the Debtor to Cipla USA Inc., Heritage Global
     Partners, Inc. and Unity Biotechnology, Inc. and (II) Entry of the Sale Order (D.I.
     295, Filed 6/22/19).

n.   Order (I) Approving the Sale of Certain Assets of the Debtor Free and Clear of
     Liens, Encumbrances, Claims and Interests, and (II) Granting Related Relief (D.I.
     309, Entered 6/26/19).




                                     -4-
             Case 19-10844-BLS         Doc 312       Filed 06/27/19    Page 5 of 6



      Status: The Debtor has requested that this matter be adjourned until Tuesday, July 2,
      2019 subject to the Court’s availability. If this matter is unable to be adjourned, it will go
      forward with respect to the Unity Sale Agreement and will go forward as a status
      conference with respect to the Cipla Sale Agreements.

Dated: June 27, 2019              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware              /s/ Paige N. Topper
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Matthew O. Talmo (No. 6333)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Tel.: (302) 658-9200
                                   Fax: (302) 658-3989
                                   rdehney@mnat.com
                                   aremming@mnat.com
                                   mtalmo@mnat.com
                                   ptopper@mnat.com

                                  - and -

                                  Richard L. Wynne (CA 120349) admitted pro hac vice
                                  Erin N. Brady (CA 215038) admitted pro hac vice
                                  HOGAN LOVELLS US LLP
                                  1999 Avenue of the Stars, Suite 1400
                                  Los Angeles, California 90067
                                  Telephone: (310) 785-4600
                                  Facsimile: (310) 785-4601
                                  richard.wynne@hoganlovells.com
                                  erin.brady@hoganlovells.com

                                  - and -



                                  Christopher R. Bryant (NY 3934973) admitted pro hac vice
                                  John D. Beck (TX 24073898) admitted pro hac vice
                                  HOGAN LOVELLS US LLP
                                  390 Madison Avenue
                                  New York, NY 10017
                                  Telephone: (212) 918-3000
                                  Facsimile: (212) 918-3100
                                  chris.bryant@hoganlovells.com
                                  john.beck@hoganlovells.com

                                  Counsel for Debtor and Debtor in Possession



                                               -5-
Case 19-10844-BLS   Doc 312    Filed 06/27/19   Page 6 of 6




                         -6-
